977 A.2d 1131 (2009)
Dwayne HILL, Appellant
v.
COMMONWEALTH OF PENNSYLVANIA; Governor Edward G. Rendell; Attorney General Tom Corbett; Senate President Pro Tempore Joseph B. Scarnati III; Senate Majority Leader Dominic Pileggi; Senate Minority Leader Robert J. Mellow: House Speaker Dennis O'Brien; House Majority Leader H. William Deweese; House Minority Leader Samuel L. Smith et al., Appellees.
No. 11 EAP 2009
Supreme Court of Pennsylvania.
August 18, 2009.


*1132 ORDER

PER CURIAM.
AND NOW, this 18th day of August, 2009, the Order of the Commonwealth Court is AFFIRMED.